

116 S2345 IS: GI Bill Access to Career Credentials Act of 2019
U.S. Senate
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2345IN THE SENATE OF THE UNITED STATESJuly 30, 2019Ms. Hirono (for herself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the use of Post-9/11 Educational Assistance to
			 pay for preparatory courses for professional licenses and certifications,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the GI Bill Access to Career Credentials Act of 2019. 2.Treatment of certain preparatory courses as programs of education for purposes of Post-9/11 Educational Assistance (a)In generalChapter 33 of title 38, United States Code, is amended by adding the following new section:
				
					3315B.Preparatory courses for licensure, certification, or national tests
 (a)In generalAn individual entitled to educational assistance under this chapter shall also be entitled to payment for a preparatory course for a licensing or certification test that is required or used to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession.
 (b)AmountThe amount of educational assistance payable under this chapter for a course described in subsection (a) is the lesser of—
 (1)the fee charged for the course; or (2)the amount of entitlement available to the individual under this chapter at the time of payment for the course under this section.
 (c)Charge against entitlementThe number of months of entitlement charged an individual under this chapter for a course described in subsection (a) shall be pro-rated based on the actual amount of the fee charged for the course relative to the rate for one month payable—
 (1)for the academic year beginning on August 1, 2011, $1,460; or (2)for an academic year beginning on any subsequent August 1, the amount for the previous academic year beginning on August 1 under this subsection, as increased by the percentage increase equal to the most recent percentage increase determined under section 3015(h) of this title..
 (b)Conforming amendmentsSection 3532(g) of title 38, United States Code, is amended— (1)in paragraph (1), by inserting or a preparatory course described in section 3315B(a) of this title after or national test providing an opportunity for course credit at institutions of higher learning described in section 3501(a)(5) of this title; and
 (2)in paragraphs (2) and (3), by inserting or preparatory course after test everywhere it appears. (c)Effective dateThe amendment made by subsection (a) shall apply with respect to months beginning after the date of the enactment of this Act.